       Case 2:20-cv-01199-RAJ-BAT Document 1-2 Filed 08/07/20 Page 1 of 6




 1
                                                                                                               \
 2
 3
 4
 5
 6
 7                     IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                 IN AND FOR THE COUNTY OF KING
 8
 9   CALVIN WILLIAMS, an individual.
10                                          Plaintiff,          NO.
11             vs.                                              COMPLAINT FOR DAMAGES
12   SAFEWAY, INC., a Delaware corporation doing
     business in Washington,
13
                                        Defendants.
14
15             COMES NOW the Plaintiff, CALVIN WILLIAMS, by and through his attorney of record,
16   Odama Law, PLLC d/b/a Seattie Car Accident Law Firm, and allege the following for cause of
17
     action:
18
                                        L JURISDICTION AND VENUE
19
               1.1   Plaintiff is a resident of ICing County, Washington residing in the city of Seattle.
20
21
               1.2   That at all times material hereto. Defendant Safeway, Inc. (hereinafter “Safeway”), is

22   ^ Delaware corporation, doing business in King County, State of Washington. At all times material

23   hereto, Safeway, Inc. owned and operated a retml grocery store at 1410 E. John St, Seattle, WA

     98112 under the name Safeway.
25
26
                                                                                       CDAMA LAW. PLLC
     COMPLAINT FOR DAMAGES - 1                                                   ISS NE 100th Street, Suite 210
                                                                                       SeatUc^WA 98125
                                                                             (206) 402-5214 (phX (206) 299-9944 (f)
            Case 2:20-cv-01199-RAJ-BAT Document 1-2 Filed 08/07/20 Page 2 of 6




 1                1.3    Jurisdiction. This case claims damages arising out of a personal injuiy incident and

 2        jurisdiction is appropriate in Superior Court as the Court of general jurisdiction. Jurisdiction is
 3
          proper pursuant to RCW 2.08.010.
 4
                  1.4    Venue. The event complained of occurred in King County, Washington. Venue is
 5
          therefore proper pursuant to RCW 4.12.020(3).
 6
                                                       IL PARTEES
 7
 8                2.1    Plaintiff has at all times relevant herein, acted individually on his own behalf.

 9                2.2    At all times material hereto, defendant Safeway was a Delaware based corporation
10        assigned UBI Number 600 643 518 vdth its Regist^-ed Agent listed with the Washington Secretary
11
          of State as C T Corporation System at 711 Capitol Way S., Ste. 204, Olympia, WA 98501-1267 and
12
          engaged in the retail grocery business in Seattle, King County, Washington.
13
                                                       m. FAPTS.
14
15                3.1     On September 9,2017 around 10:00 p.m. Plaintiff went to Safeway located at 1410

16        E. John St, Seattle, WA 98112 to go grocery shopping. While walking down an aisle. Plaintiff

17        slipped on a beefjerky package that was on the ground. He fell backwards landing hard on his right
18 - elbow and hand. His right thumb bent backward under the weight of his body.
19
            3.2   While sitting on the floor. Plaintiff noticed a Safeway employee was actively stocking
20
          the shelves in the same aisle. Plaintiff noticed thoe were boxes lining both sides of the aisle. There
21
          were several beefjerky packages lying on the ground.
     []

23               3.3     As a result of said fall. Plaintiff suffered injuries and damages as alleged herein.

24
25
26
                                                                                          ODAMAtAW.PLLC
          COMPLAINT FOR DaMAGES - 2                                                 ISS NE 100th Street, Suite 210
                                                                                          Seattle, WA 98125
                                                                                (206) 402-5214 (ph); (206) 299-9944 (f)
       Case 2:20-cv-01199-RAJ-BAT Document 1-2 Filed 08/07/20 Page 3 of 6




 1                                                  IV- T.IABlT.rrV

 2           4.1    Under the doctrine of respondeat superior, Safeway is liable for the acts and
 3
     omissions of their employees and agents, which caused harm to its business invitee, Calvin
 4
     Williams, in the operation of Safeway’s self-service grocery store.
 5
             4.2    Defendant Safeway was negligent in allowing debris (beefjerky packages) to remain
 6
     on the floor, in failing to take reasonable precautions to protect Safeway’s invitees from f^eseeable

 8   harm by failing to pick up the debris from the floor and failing to warn shoppers of the hazard.

 9          4.3     The above-described conduct by Safeway, its agents and employees, was negligent in
10   several respects, including but not limited to, creating an unreasonable risk of harm, failing to take
11
     reasonable precautions to protect business invitees from foreseeable harm, and failing to warn
12
     shoppers of the hazard.
13
            4.4     Safeway was the owner and occupier of the prerruses and is liable for all physical
14
15   injuries and emotional damages to Plaintiff, as a business invitee and customer, caused by the herein

16   described condition on the premises because Safeway knew of the condition or failed to exercise

17   ordinary care to (tiscovery the condition, and should have realized that it involved an unreasonable
18   risk of harm to business invitees and customers, including the Plaintiff. Defendant breached said
19
     duty of care including, but not limited to;
20
                    a.      Failing to maintain their premise in a safe condition;
21
                    b.      Failing to inspect the premises for unsafe or dangerous conditions;
22

23                  c.      Failing to clear debris and adequately maintain the store aisles for the safey of

24                          Plaintiff;
25                  d.      Failing to exercise reasonable care under the circumstances;
26
                                                                                     ODAMALAW,?LU:
     COMPLAINT FOR DAMAGES - 3                                                 ISS NE tooth Streep Smte210
                                                                                     Seattle, WA 98125
                                                                           (206) 402-5214 Cph); (206) 299-9944 (Q
       Case 2:20-cv-01199-RAJ-BAT Document 1-2 Filed 08/07/20 Page 4 of 6




 1                  e.      Failing to maintain the ingress and egress in a reasonably safe condition.

 2          4. S    Defendant had actual or constructive knowledge of the dangerous condition and
 ^   failed to remove the danger.
 4
            4.6     That as a direct and proximate result of the negligence alleged herein of Defendant,
 5
     Plaintiff was severely injured; that although medical attention and supportive remedies have been
 6
     resorted to, said injuries, together with pain, discomfort and limitation of movement prevail and will
 7

 8   continue to prevail for an indefinite time into the future.

 9                                                V. DAMAGES
10           5.1    Plaintiff realleges paragraphs 1.1 through 4.6 as though fully set forth.
11
             S.2    As a direct and proximate result of the negligence alleged herein. Plaintiff suffered
12
     physical injuries and is entitled to be compensated therefor.
13
            5.3     As a direct and pronmate result ofthe negligence alleged herein. Plaintiff has
14
15   incurred and will continue to incur medical expenses and other out-of-pocket expenses and is

16   entitled to compensation therefor.

17          5.4     As a direct and proximate result of the negligence alleged herein. Plaintiff has
18   suffered and will continue to suffer physical pain and suffering and loss of enjoyment of life and is
19
     entitled to be compensated therefor.
20
            5.5     Asa direct and proximate result of Defendants’ negligence. Plaintiff has suffered
21
     mental and emotional distress and is entitled to compensation therefor.
22

23           5.6    Plaintiff is entitled to recover her attom^’s fees pursuant to RCW 4.84.

24          5.7     Plaintiff is entitled to costs and disbursements herein.
25
26
                                                                                     ODAMALAW.PLLC
     CX)MPLAINT FOR DAMAGES - 4                                                15S NE 100th Sheet, Suite 210
                                                                                     Seatae.WA 98125
                                                                           (206) 402-5214 (ph); (206) 299-9944 (f)
       Case 2:20-cv-01199-RAJ-BAT Document 1-2 Filed 08/07/20 Page 5 of 6




 1
 2                                        T.TMTTRn TVIF.mrAL WAIVER
 3
            Plaintifl^ pursuant to RCW S.60.060, as amended by the laws of 1986, hereby grants limited
 4
     waiver of the physician-patient privilege. The scope of this wmver is as follows:
 5
            A.     This waiver shall take effect regarding this lawsuit for personal injuries on the 89th
 6   day from the date the action was filed;
 7
             B.       This waiver shall be subject to such limitations as the Court may impose. The waiver
 8   shall at all times be limited by an order entered in connection therewith by the Snohomish County
     Superior Court; and
 9
             C.      This waiver shall only apply to the privilege which exists under RCW S.60.060 and
10   shall not be deemed to be broader in its scope nor apply to physician-patient privileges nor governed
     by RCW 5.60.060. Constitutional rights of privacy, impairment or interference with the
11   doctor/patient relationship and other rights not governed by RCW S.60.060 regarding physidan-
12   patient relationships are not waived. This waiver is made solely to comply with the legal obligation
     required by the 1986 amendment to RCW S.60.060 requiring such waiver within 90 days of the
13   tiling of an action for personal injuries.
14                                                  Vm. RELIEF
15
            WHEREFORE, the Plaintiff prays as follows:
16
             1.    For judgment against Defendant in an amount that will fairly compensate Plaintiff for
17
     all damages sustained and in an amount to be proven at the time of trial;
18
19          2.      For Plaintiffs’ reasonable attorney's fees, costs and disbursements incurred herein;

20           3.     For an award of prejudgment interest at the statutory rate on Plaintiff’s economic
21   damages;
22          4.      That Plaintiffs be awarded post-judgment interest, at the highest rate allowed bylaw
23
     on the outstanding amount of the judgment from the date of the judgment and continuing until the
24
     judgment is paid in full; and
25
             S.     For such further relief as to the Court and/or the jury seems just
26
                                                                                    ODAMA LAW, PLLC
     COMPLAINT FOR DAMAGES - S                                                ISS NE 100th Street. Suite 210
                                                                                   Seattle. WA98I2S
                                                                          (206)402-5214 (ph); (206) 299^9944 (f)
       Case 2:20-cv-01199-RAJ-BAT Document 1-2 Filed 08/07/20 Page 6 of 6




 1
           DATED this        day of April, 2020
2
                                                  ODAMALAW.PLLC

4

 5

 6
                                                  By:      \MJL
                                                        Melissa Odama Hart, WSBA 34226
                                                        Attorney for Pl^ntiff
 7

 8

 9
10
11
12
13
14
15
16
17
18
19
20

21
22

23

24

25

26
                                                                           ODAMA lAW.PUX:
     COMPLAINT FOR DAMAGES - 6                                       155 ME 100th Street, Suite 210
                                                                           Scatfle, WA 98125
                                                                 (206) 402-5214 (ph); (206) 299-9944 (0
